ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_02_EN.txt.                   JOINT DISSENTING OPINION
            OF JUDGES AL-KHASAWNEH AND YUSUF



   Unable to accept paragraph 6 of dispositif — Violation of Diallo’s rights as sole
associé — Causal link between expulsion and violations to rights as associé —
Dangerous precedent for foreign investors — Difference with treaty protected
 nvestors — Modern developments in area of foreign investments — Unsatisfac-
 ory state of law — Distinction between corporate personality and personality
of the shareholder — Inherent in limited liability concept — However not abso-
 ute — Distinctions with Barcelona Traction — Triangular relation — State of
nationality of company same State whose responsibility is invoked — Consid-
erations of equity — Barcelona Traction overtaken by events — 2007 Judgment
 s res judicata — Concept of direct rights of associé does not detract from
 es judicata — Includes right of ownership — Importance of company size and
persons running the company — By not accepting Diallo’s rights Court missed
a chance to provide redress — Also to take account of modern developments in
 nvestment laws and in human rights.




  We are, regrettably, unable to concur in paragraph 6 of the dispositif
according to which the Court : “Finds that the Democratic Republic of
 he Congo has not violated Mr. Diallo’s direct rights as associé in
Africom-Zaire and Africontainers-Zaire” ; nor are we persuaded by the
reasoning and considerations on which this finding is based.

   Quite the contrary, we feel that by arresting and detaining Mr. Diallo
 wice, first in 1988-1989 (which the Court found inadmissible) and a
 econd time in 1995-1996 when his incarceration was followed by expulsion
 rom the territory of the DRC, a grave injustice was committed against
Mr. Diallo not only as a person but also as sole associé and gérant of his
 wo companies ; an injustice compounded by the horrendous delay in
deciding this case, i.e., 12 years after the filing by the Republic of Guinea
of its Application.


  This injustice begins with the Court’s acknowledgment of the illicit
nature of Mr. Diallo’s treatment at the hands of the DRC authorities in
1995-1996 (Judgment, para. 165 (2) (3) (4)) and of the arbitrariness of the
“arrest and detention aimed at [the] expulsion measure”, as well as the

65

Court’s recognition — in what may be this part of the Judgment’s only
concession to reality — that

     “it is difficult not to discern a link between Mr. Diallo’s expulsion
     and the fact that he had attempted to recover debts which
     he believed were owed to his companies by, amongst others, the
     Zairean State or companies in which the State holds a substantial
     portion of the capital, bringing cases for this purpose before
     civil courts” (Judgment, para. 82).

   Nevertheless, the Judgment refuses to draw the manifest and inescap-
able conclusion that ought, in our respectful opinion, to have been drawn
 rom the Court’s aforementioned findings. It is plain that the expulsion of
Mr. Diallo was not an end in itself. Its intended consequence was, in all
probability, to frustrate Mr. Diallo’s attempts to recover his debts. At the
very least it had that effect, something that the DRC authorities knew or
ought to have known.
   The enormity of the injustice committed against Mr. Diallo may also
be measured in another way. Mr. Diallo was not one of a multitude of
shareholders “[s]eparated from the company by numerous barriers” and
 herefore “[could not] be identified with it” as paragraph 41 of the Bar-
celona Traction Judgment contemplated (Barcelona Traction, Light and
Power Company, Limited (Belgium v. Spain), Second Phase, Judgment,
I.C.J. Reports 1970, p. 34, para. 41). He was for all intents and purposes
one and the same with the two companies. Nor were his parts sociales a
small amount of his wealth, they were practically all his wealth with the
result that, as a consequence of the actions taken by the DRC authorities
against him, he was reduced to destitution.

   But this injustice will not, in light of the Judgment, be confined to
Mr. Diallo. Instead it could become a dangerous precedent for foreign
 nvestors. A State seeking to expropriate the assets of a unipersonal com-
pany (the term unipersonal is used here to include a societé privée à
responsabilité limitée which has evolved to have only one associé gérant
and allowed to do business as such, or one composed of a small number
of associés) would only have to expel the associé from its territory. If that
expropriating State also happens to be the State of nationality of the
company and hence in theory the protector State, there would be no pos-
sibility of redress whatsoever for the investor. In other words the net
result would be an indirect expropriation without compensation or the
need to show a justifying public interest.


  Luckily, those foreign investors whose investments in foreign States
are protected by bilateral or multilateral investment treaties would be
shielded from such a risk. These treaties typically go much further than
what Guinea has asked for in this case, namely in affording protection

66

 hrough well-established techniques such as compulsory arbitration, dis-
pensing with the need to exhaust local remedies, broadening the scope of
 he term “investment”, incorporating in the State of nationality of share-
holders or in a third State, etc. These developments in the field of foreign
 nvestments have led to the wholesale abandonment of the distinction
between the corporate personality of the company on the one hand and
 hat of the shareholders on the other, resulting in a wide discrepancy
between the customary international law standard and the standard con-
 ained in most investment treaties, with the customary law standard (if at
all represented by what is contained in Barcelona Traction) being signifi-
cantly lower than the one existing in the realm of investment treaties. The
 east that can be said about the state of customary international law
given this discrepancy is that it is unsatisfactory.


   The underlying motif of the 24 May 2007 Judgment on Preliminary
Objections and of the present one is that the distinction between the
rights of the company on the one hand and the “mere interests of the
shareholders” on the other, is inherent in and flows from the very nature
of the limited liability companies whether they be private or public. Thus
 he argument goes that just as shareholders are protected in municipal
 aw (from which the concept was transposed by analogy into interna-
 ional law) from risk extending to all their assets, they must, by the same
 ogic, be ready to accept loss confined to that part of their wealth which
had been separately incorporated, Fortuna being a capricious Goddess
whose moods the law cannot guarantee, but can at best regulate through
 imited liability. In the language of paragraph 42 of Barcelona Traction :
“the shareholders’ rights in relation to the company and its assets remain
 imited, this being, moreover, a corollary of the limited nature of their
 iability” (Barcelona Traction, Light and Power Company, Limited (Bel-
gium v. Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 35,
para. 42 ; emphasis added).


  This may indeed be true as a general proposition. However, in the
realm of municipal law from which the concept of limited liability ema-
nated, shareholders were never denied the protection which Judge Sir
Gerald Fitzmaurice, in his separate opinion in Barcelona Traction,
explained balances what he called the “hegemony” of the company (ibid.,
p. 68, para. 8). In that celebrated opinion, Judge Fitzmaurice analysed
why, in municipal law, an action cannot be brought by shareholders on
behalf of the rights of the company notwithstanding that injury to the
company may recoil or repercuss onto the shareholder :


       “The true rationale (outside but underlying the law) of denying to
     the shareholder the possibility of action in respect of infringements

67

     of company rights is that, normally, he does not need this. The com-
     pany will act and, by so doing, will automatically protect not only its
     own interests but those of the shareholders also. That is the assump-
     tion ; namely that the company is both capable of acting and will do
     so unless there are cogent reasons why, in the interests of the com-
     pany and, hence, indirectly of the shareholders, it should refrain.”
     (I.C.J. Reports 1970, separate opinion of Judge Sir Gerald Fitzmau-
     rice, pp. 68-69, para. 10.)
   This assumption does not hold in the sphere of international law. A
State of nationality of a company retains discretion whether to act on
behalf of the company or not. It would be recalled that Judge Fitzmau-
rice’s remarks were addressed to the facts of Barcelona Traction where
Canada, the protecting State, though it acted at times on behalf of the
company, refrained for the most part from doing so.

  This situation is a priori even more applicable in the circumstances of
 he present case where the State of nationality of the two companies,
Africom-Zaire and Africontainers-Zaire, was the same State accused of
wrongdoing.
  Elsewhere in his separate opinion Judge Fitzmaurice contemplated this
very situation :
        “It seems that, actually, in only one category of situation is it more
     or less definitely admitted that intervention by the government of for-
     eign shareholders is allowable, namely where the company concerned
     has the nationality of the very State responsible for the acts or dam-
     age complained of, and these, or the resulting circumstances, are such
     as to render the company incapable de facto of protecting its inter-
     ests and hence those of the shareholders. Clearly in this type of case
     no intervention or claim on behalf of the company as such can, in the
     nature of things, be possible at the international level, since the com-
     pany has local not foreign nationality, and since also the very
     authority to which the company should be able to look for support
     or protection is itself the author of the damage. Consequently, the
     normal rule of intervention only on behalf of the company by the
     company’s government becomes not so much inapplicable as irrele-
     vant or meaningless in the context. The efficacity of the corporate
     entity and its capability of useful action have broken down, and the
     shareholders become as it were substituted for the management to
     protect the company’s interests by any method legally open to them.
     If some of them have foreign nationality, one such way is to invoke
     the intervention of their government, and in the circumstances this
     must be regarded as admissible.” (Ibid., p. 72, para. 14 ; emphasis
     added.)




68

In support of this assertion Judge Fitzmaurice cited Paul de Visscher 1 :

        “From this it necessarily results that if the rational justification for
     the mechanism of the corporate entity is brought to a collapse by the
     act of the very State whose law governs the status and allegiance of
     the corporate entity, its personality is no longer anything but a fic-
     tion void of all meaning, in which there can now be seen nothing but
     a bundle of individual rights.”
   It may be said that this is but a separate opinion and that the main
Judgment in Barcelona Traction did not adopt this line of thinking. This
 s demonstrably not the case.

  It is important to recall that in Barcelona Traction, the Court was deal-
 ng with what it called a “triangular relationship” (I.C.J. Reports 1970,
p. 42, para. 69) with Canada, Spain and Belgium each representing an
apex in that relationship. Reviewing the contacts between the three Gov-
ernments the Court came to the conclusion that :
        “In sum, the record shows that from 1948 onwards the Canadian
     Government made to the Spanish Government numerous represen-
     tations which cannot be viewed otherwise than as the exercise of dip-
     lomatic protection in respect of the Barcelona Traction company.
     Therefore this was not a case where diplomatic protection was refused
     or remained in the sphere of fiction.” (Ibid., pp. 43-44, para. 76 ;
     emphasis added.)
   Notwithstanding the fact that the Court was concerned primarily with
a triangular relationship, it nevertheless contemplated a situation where,
as a matter of equity, the State of nationality of the shareholders could
 ake up their protection when the State whose responsibility is invoked is
 he same State of nationality of the company. The Court had the follow-
 ng to say :
        “It is quite true that it has been maintained that, for reasons of
     equity, a State should be able, in certain cases, to take up the protec-
     tion of its nationals, shareholders in a company which has been the
     victim of a violation of international law. Thus a theory has been
     developed to the effect that the State of the shareholders has a right
     of diplomatic protection when the State whose responsibility is
     invoked is the national State of the company. Whatever the validity
     of this theory may be, it is certainly not applicable to the present
     case, since Spain is not the national State of Barcelona Traction.
        On the other hand, the Court considers that, in the field of diplo-
     matic protection as in all other fields of international law, it is neces-

  1 Paul de Visscher, “La protection diplomatique des personnes morales”, Recueil [Col-

ected Courses] of the Hague Academy of International Law, 1961, Vol. 102, p. 465.

69

     sary that the law be applied reasonably. It has been suggested
     that if in a given case it is not possible to apply the general rule that
     the right of diplomatic protection of a company belongs to its nation-
     al State, considerations of equity might call for the possibility of
     protection of the shareholders in question by their own national
     State. This hypothesis does not correspond to the circumstances of
     the present case.
        In view, however, of the discretionary nature of diplomatic protec-
     tion, considerations of equity cannot require more than the possibil-
     ity for some protector State to intervene, whether it be the national
     State of the company, by virtue of the general rule mentioned above,
     or, in a secondary capacity, the national State of the shareholders
     who claim protection.” (I.C.J. Reports 1970, p. 48, paras. 92-94.)
   To be sure, the Court went on to speak of practical considerations that
might argue against basing the right of protection on considerations of
equity especially when there are numerous investors from different nation-
alities and with minority shareholdings. But the Court never precluded,
as a matter of principle, the operation of diplomatic protection of share-
holders when there is no protecting State. We cannot think of a situation
where considerations of equity would have been more appropriate than
 n the present case, all the more so since there was no danger of “confu-
sion and insecurity in international economic relations” as a result of
“opening the door to competing diplomatic claims” (ibid., p. 49, para. 96).

   Moreover the Court, in Barcelona Traction, was careful to stress that
 ts conclusion (as to the separate corporate personality from that of the
shareholders) was confined to the particular circumstances of Barcelona
Traction. It stated that “[f]or the above reasons, the Court is not of the
opinion that in the particular circumstances of the present case, jus standi
 s conferred on the Belgian Government by considerations of equity”
 ibid., p. 50, para. 101 ; emphasis added), thereby acknowledging that the
 ocus standi in judicio could a contrario be conferred as a matter of equity
 equity infra legum) in other cases.

   It is also significant that those judges who supported the conclusions
regarding lack of standing of the shareholders state in Barcelona Trac-
 ion were motivated, in large part, by a practical and what may be a
 egitimate apprehension that opening the door for protection of share-
holders by their national State would lead to abuse by capital-exporting
countries and the creation of economic neo-colonization 2. Thus
Judge Ammoun cited, inter alia, the work of the Institut de droit inter-
national in the following words :

  2 Judge Ammoun cites the opinions of Mr. Nagendra Singh (India), Mr. Kamil

Yasseen (Iraq) and Mr. Nihat Erim (Turkey), and in a footnote the observations of Pro-
essor Rolin.

70

        “As for the Institut de droit international, at its Nice session in
     1967 it had to study the problem of investment in developing coun-
     tries. The jurists of the Afro-Asian group who took part in the pro-
     ceedings of that session expressed the opinion of their group by
     replying in the negative to the question whether ‘shareholders are
     entitled to ask for diplomatic protection of their State in cases in
     which the company in which they have invested cannot or will not
     ask for it itself, as against the developing country’.” (I.C.J. Reports
     1970, separate opinion of Judge Ammoun, p. 330, para. 39.)

   The irony of the foregoing is that those concerns were overtaken by
events. The proliferation of bilateral and multilateral investment treaties,
and the assertion by some States of a right, sometimes expressed in
 egislation 3, of intervention to protect the interests of national shareholders
 n foreign companies, together with a parallel development in the field of
human rights, to which we shall return later, have all meant that the low
standard of protection of shareholders under customary law is now con-
fined to the wretched of the earth like Mr. Diallo. Such a result could not
have been contemplated by those judges whose uppermost concern was,
 n the words of Professor Rolin :

     “to encourage investments for the benefit of developing countries, by
     giving guarantees on both sides, both to those countries themselves
     in order to avoid a form of economic neo-colonialism, which would
     bring about their subjection to the rich countries, and in order to put
     investors out of reach of certain risks” (cited by Judge Ammoun,
     ibid., p. 330, footnote 83).
   Be this as it may, it was a narrow and, in our respectful opinion, an
unwarranted interpretation of Barcelona Traction that found its way into
 he 2007 Judgment on Preliminary Objections where the Court upheld
 he DRC objection “in so far as it concerns protection of Mr. Diallo in respect
of alleged violations of rights of Africom-Zaire and Africontainers-
Zaire” (Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
of the Congo), Preliminary Objections, Judgment, I.C.J. Reports 2007 (II),
p. 617, para. 1 (b)). This conclusion is now fortified by the force of res
 udicata.

  However the 2007 Judgment rejected the DRC objection “in so far as
t concerns protection of Mr. Diallo’s rights as associé in Africom-Zaire

   3 According to the United Kingdom’s 1985 Rules Applying to International Claims

“where a United Kingdom national has an interest, as a shareholder or otherwise, in a
 ompany incorporated in another State and of which it is therefore a national and that
State injures the company, Her Majesty’s Government may intervene to protect the inter-
 sts of the United Kingdom national” (Rule VI, reprinted in ICLQ, Vol. 37 (1988),
p. 1007).

71

and Africontainers-Zaire” (I.C.J. Reports 2007 (II), p. 617, para. 1 (a)
of the operative paragraphs). It is to those rights untouched by res judi-
cata that we shall now turn.

   It would be recalled that Barcelona Traction drew a distinction between
 he rights of the company and the interests of the shareholders on the one
hand 4 (I.C.J. Reports 1970, p. 36, para. 46), and the rights of the com-
pany and the direct rights of the shareholders, on the other (ibid., p. 36,
para. 47).
         “The situation is different if the act complained of is aimed at the
      direct rights of the shareholder as such. It is well known that there
      are rights which municipal law confers upon the latter distinct from
      those of the company, including the right to any declared dividend,
      the right to attend and vote at general meetings, the right to share in
      the residual assets of the company on liquidation. Whenever one of
      his direct rights is infringed, the shareholder has an independent
      right of action. On this there is no disagreement between the Parties.
      But a distinction must be drawn between a direct infringement of the
      shareholder’s rights, and difficulties or financial losses to which he
      may be exposed as the result of the situation of the company.” (Ibid.,
      p. 36, para. 47.)
   In the event, the Court did not pursue the consequences of this distinc-
 ion because : “[t]he Belgian Government did not base its claim on an
 nfringement of the direct rights of the shareholders. Thus it [was] not
open to the Court to go beyond the claim as formulated by the Belgian
Government” (ibid., p. 37, para. 49).
   By contrast, in the present case, Guinea did (re)formulate its claim in
 erms of the infringement of the direct rights of Mr. Diallo as an associé
 para. 13 of the Judgment). Further, since the enumeration of those
rights was non-exhaustive (evidenced through the use of the word “includ-
 ng”), Guinea added to the three rights mentioned in the Barcelona Trac-
 ion Judgment, a fourth set of rights, namely, the rights “of ownership
and management in respect of the companies founded by him in the
DRC”, and in which he was the sole associé ; the rights of “pursuing
recovery of the numerous debts owed to him — to himself personally and
 o the said companies — both by the DRC itself and by other contractual
partners” ; and the right to be free from de facto expropriation.

   Those rights and their infringements cannot be measured by a single
criterion regardless of the size of the company concerned, or the central-

   4 With regard to the latter distinction the Court in Barcelona Traction expounded those

 ights as follows : “[n]ot a mere interest affected, but solely a right infringed involves
 esponsibility, so that an act directed against and infringing only the company’s rights
does not involve responsibility towards the shareholders, even if their interests are
affected.” (I.C.J. Reports 1970, p. 36, para. 46.)


72

 ty of the role played by certain persons, in running such a company. In
Barcelona Traction — where the individual shareholder was “[s]epa-
rated from the company by numerous barriers, [and where] the share-
holder [could not] be identified with it” (Barcelona Traction, Light and
Power Company, Limited (Belgium v. Spain), Second Phase, Judgment,
I.C.J. Reports 1970, p. 34, para. 41 ; emphasis added) — it would have
made perfect sense to speak of the right to hold general meetings and to
appoint a gérant.
   The present case undoubtedly differs from Barcelona Traction in that
regard. The two companies had become one-man companies which oper-
ated as such in the DRC — a fact which is not contested by the Parties —
and where the sole associé was also the gérant. To require the associé to
hold general meetings or to invoke his failure to do so as justification for
 he assertion that his rights to participate and vote in general meetings, or
 o appoint a gérant, or to monitor the management of the companies,
were not violated is quite surrealistic (an exiled destitute associé/gérant
participating in a general meeting with himself ?)

  Paragraph 115 of the present Judgment is patently apologetic. It is
worth quoting in full :
        “In the following paragraphs, the Court is careful to maintain the
     strict distinction between the alleged infringements of the rights of
     the two SPRLs at issue and the alleged infringements of Mr. Diallo’s
     direct rights as associé of these latter (see I.C.J. Reports 2007 (II),
     pp. 605-606, paras. 62-63). The Court understands that such a
     distinction could appear artificial in the case of an SPRL in which
     the parts sociales are held in practice by a single associé. It is none-
     theless well-founded juridically, and it is essential to rigorously observe
     it in the present case. Guinea itself accepts this distinction in the
     present stage of the proceedings, and most of its arguments are
     indeed based on it. The Court has to deal with the claims as they
     were presented by the Applicant.”

   Of course Guinea had to accept this distinction in view of the res judi-
cata of the 2007 Judgment. However, we believe it was well within the
Court’s power to take cognizance of the reality of the situation, in par-
 icular that where there is in effect one associé/gérant the infringement of
 he company rights is ipso facto infringement of the direct rights of the
owner.
   By insisting on a dogmatic application of a one-size-fits all approach,
Barcelona Traction (or rather on a narrow interpretation of Barcelona
Traction that did not take account of the absence of a protecting State),
 he Court missed a chance to provide redress to Mr. Diallo as a matter of
equity without at the same time detracting from the formal force of its
2007 Judgment. Equally importantly, the Court missed a chance to bring
 nto line the standard of protection of investors like Mr. Diallo with the

73

standard now found in jurisprudence emanating from regional courts
and arbitral tribunals. This latter standard, as had been previously alluded
 o, has arguably become an international minimum standard to which
even those investors not covered by bilateral or multilateral investment
 reaties may be entitled.

  It is to those pertinent developments that we shall now turn in the
remainder of this joint dissenting opinion with the aim of ascertaining the
current state of the law.

  We start however by stressing that when we speak of modern
developments we do not imply a paucity in older authorities, such as
Delagoa Bay Railway Company case ; Mexican Eagle Company case,
Romano-Americana case 5 ; El Triunfo Award of 8 May 1902 6 ; Deutsche
Amerikanische Petroleum Gesellschaft Oil Tankers Award of 5 Aug-
ust 1926 7.

   There are, we believe, three developments in the modern law regulating
States’ treatment of foreign investments which, taken cumulatively, may
ustify revisiting the Barcelona Traction rule on standing. These are : pro-
 ection against indirect expropriation ; diplomatic protection of share-
holders against the national State of the company and the reach coverage
of bilateral investment treaties.

   Thus in respect of indirect expropriation, the Iran-US Claims Tribunal
defined expropriation as occurring “where the State interferes with
property rights to such an extent that these rights are rendered so useless
 hat they must be deemed to have been expropriated” (122 Iran-US
Claims Tribunal Reports, p. 154). Similarly in Tecmed v. United Mexican
States, Award of 29 May 2003 (ICSID) 8, the Award spoke of expropria-
 ion [occurring] if the claimant “was radically deprived of the economical
use and enjoyment of its investments, as if the rights related thereto . . .
had ceased to exist” (p. 43, para. 115).


  Such injury is the one suffered by Mr. Diallo’s companies, caused by
his (unarguably wrongful) expulsion. In Biloune and Marine Drive Com-


 5 Delagoa Bay Railway Company case, Digest of International Law, Vol. VI, p. 648 ; Mexi-

an Eagle Company (El Aguila), M. Whiteman, Digest of International Law, Vol. VIII, pp. 1272-
274 ; Romano-Americana case, Hackworth, Digest of International Law, Vol. V, p. 841.
 6 El Triunfo, Award of 8 May 1902, RIAA, Vol. XV, p. 467.


  7 Deutsche Amerikanische Petroleum Gesellschaft Oil Tankers, Award of 5 August 1926,

RIAA, Vol. II, p. 790.
  8 Tecnicas Medioambientales Tecmed v. United Mexican States, Award of 29 May

2003, ICSID, case No. ARB (AF)/00/2.

74

plex Ltd. v. Ghana Investments Centre 9, also dealing with the expulsion
of the central figure of a unipersonal company (though incorporated as a
company with limited liability), the Tribunal based itself on the central
role of Mr. Biloune in promoting, financing and managing MDCL, to
determine that his expulsion from the country effectively prevented
MDCL from further pursuing the project. Such prevention would con-
stitute constructive expropriation of MDCL’s contractual rights in the
project and, accordingly, the expropriation of the value of Mr. Biloune’s
 nterest in MDCL, unless the Respondent can establish by persuasive evi-
dence sufficient justification for those events.


   With respect to the protection of shareholders in international law, it
suffices to recall that paragraph 92 of the Barcelona Traction Judgment
may, and has been read, for example by the International Law Commis-
sion, as not passing negative judgment on the theory that had been devel-
oped to the effect that “the State of the shareholders has a right of
diplomatic protection when the State whose responsibility is invoked is
 he national State of the company” 10. The Court merely noted that
“[w]hatever the validity of this theory may be, it is certainly not applica-
ble to the present case, since Spain is not the national State of Barcelona
Traction” (I.C.J. Reports 1970, p. 48, para. 92). With regard to bilateral
 nvestment treaties, it should be noted that the scope of protection
afforded to the covered investments is significantly more extensive than
 he protection sought by Guinea in the present case. Indeed, investment
 reaties extend their protection to cases where the shareholder and the
corporation are not as closely identified as they were in the case of
Mr. Diallo and his two companies, by inter alia extending it to minority
shareholders, and to shareholders whose corporation is incorporated in a
 hird State (as was the case in Barcelona Traction).

   Lastly we wish to point briefly to the impact of developments in the
field of human rights on the right to be free from indirect or direct expro-
priation. Thus the European Court of Human Rights has accepted that
 he sole owner of a company may claim to be a “victim” (within the
meaning of Article 34 of the 1950 Rome Convention for the Protection of
Human Rights and Fundamental Freedoms) of measures taken against
his company, because in the case of a single shareholder company, there
 s no risk of differences of opinion among shareholders or between share-
holders, and the board of directors, as to the fact of infringements of the


 9 Biloune and Marine Drive Complex Ltd. v. Ghana Investments Centre and the Gov-

rnment of Ghana, Award on Jurisdiction and Liability, 27 October 1989, 95 ILR 184.
  10 International Law Commission Commentary to Draft Article 11 (b) on Diplomatic

Protection (58th Session), 1 May-9 June and 3 July-11 August 2006, UN doc. A/61/10,
pp. 62-65.

75

rights protected under the Convention or concerning the most appropri-
ate way of reacting to such infringement (see Ankarcrona v. Sweden
 dec.), No. 35178/97, 27 June 2000 ; Dyrwold v. Sweden, No. 12259/86,
Commission decision, 7 September 1990). In the recent case of Nosov v.
Russia (dec.), No. 30877/02, 20 October 2005, the Court decided that
disregarding a company’s legal personality as per the question of the
shareholder being a victim will be justified only in exceptional circum-
stances, such as where it is clearly established that it is impossible for
 he company to apply to the Court through the organs set up under its Arti-
cles of Incorporation or — in the event of liquidation or bankruptcy —
 hrough the liquidators or trustee in bankruptcy.


   In sum, the finding by the Court that Mr. Diallo’s direct rights as
associé have not been violated by the DRC authorities, should not have
been adopted by the Court for a number of cogent reasons. First, the
clear causal link which existed between the DRC authorities actions culm-
 nating in Mr. Diallo’s incarceration and eventual expulsion and the
resultant loss of his rights of ownership in his companies amounted to an
undeclared expropriation. Secondly, the finding is based on a narrow
and unwarranted reading of Barcelona Traction, which is in any case
distinguishable from the present case, in that Barcelona Traction contem-
plated a triangular relationship while in the present case, the State of
nationality of the companies (the DRC) was the same State accused of
wrongdoing.

  Thirdly, we believe that this case sets a dangerous precedent for foreign
 nvestors unprotected by bilateral investment treaties. The low standard
of protection outside BITs is in stark contrast to the wide reach of mod-
ern foreign investment law, which goes far beyond what Guinea had
asked for in the present case. The Court missed a chance to do justice to
Mr. Diallo, and at the same time, to bring the standard of protection of
customary international law up to the standard of modern investment
 aw.


                             (Signed) Awn Shawkat AL-KHASAWNEH.
                                (Signed) Abdulqawi Ahmed YUSUF.




76

